office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 postn-112587-08 uilc date date to rogelio villageliu senior counsel office of area_counsel retailers food pharmaceuticals and healthcare large and mid-size business cc lm rfph from christopher f kane chief branch office of associate chief_counsel income_tax and accounting cc ita subject definition of a farming_syndicate under sec_464 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend partnership ------------------------------ ---------------------------------------------------- ------------------------------------------------ individual ------------------------------------------------------------------------- year ------- year ------- w ------------ x -------------- postn-112587-08 y ------------ z -------------- issue for the purpose of determining whether partnership is a farming_syndicate under sec_464 should the interest held by the s_corporation be treated as an interest held by a limited_partner conclusion based on the facts described below the interest held by the s_corporation should be treated as an interest held by a limited_partner because sec_464 does not apply facts partnership is a limited_partnership and its principal business is breeding and raising certain types of animals the ranching operations partnership was formed in year but the ranching operations date back much further partnership has three partners a_trust owning a w general_partner interest an s_corporation owning a x limited_partner interest and another trust owning a y limited_partner interest each trust is a separate legal entity for federal tax purposes the s_corporation and the trusts each conducted ranching operations prior to formation of and transfer of their ranching operations to partnership in year partnership’s limited partners are allocated z which equals x plus y of the partnership losses x is greater than the s_corporation and the trust owning the limited_partner interest do not independently carry on a trade_or_business_of_farming individual was a limited_partner of partnership at the time it individual is the sole shareholder of the s_corporation individual is also a trustee and a beneficiary of the trusts was formed in year but individual is no longer a limited_partner individual has been actively participating in the management of partnership’s ranching operations for more than five years individual is not an employee or independent_contractor of partnership it appears that individual participates in the management of partnership’s ranching operations in the capacity of being one of the trustees of the general_partner trust individual does not receive compensation_for serving as a trustee of the general_partner trust individual and the general_partner trust own the land used in the ranching operations of partnership it appears that partnership does not make rental payments for the fair_market_value of the use of the land individual does not actively participate in the management of any other farming_business individual’s principal_residence is not on a farm postn-112587-08 partnership uses the cash_receipts_and_disbursements_method of accounting and has reported substantial losses for tax purposes since formation an issue has arisen with respect to the year tax_year concerning whether partnership may use the cash_receipts_and_disbursements_method of accounting sec_448 provides rules concerning limitations on the use of the cash_receipts_and_disbursements_method of accounting by certain entities that fall within the definition of a farming_syndicate under sec_464 or a tax_shelter under sec_6662 partnership’s representative maintains that partnership is not a farming_syndicate under sec_464 and therefore not covered by sec_448 because individual is the sole shareholder of the s_corporation and a beneficiary of the trusts and individual actively manages the ranching operations the revenue_agent noted that sec_464 specifically refers to individuals and does not specifically identify non-individuals such as s_corporations or trusts law and analysis sec_464 provides that for purposes of sec_464 the term farming_syndicate means- a a partnership or any other enterprise other than a corporation which is not an s_corporation engaged in the trade_or_business_of_farming if at any time interests in such partnership or enterprise have been offered for sale in any offering required to be registered with any federal or state_agency having authority to regulate the offering of securities for sale or b a partnership or any other enterprise other than a corporation which is not an s_corporation engaged in the trade_or_business_of_farming if more than percent of the losses during any period are allocable to limited partners or limited entrepreneurs sec_464 provides that for purposes of sec_464 the following shall be treated as an interest which is not held by a limited_partner or a limited_entrepreneur a in the case of any individual who has actively participated for a period of not less than years in the management of any trade_or_business_of_farming any interest in a partnership or other enterprise which is attributable to such active_participation b in the case of any individual whose principal_residence is on a farm any partnership or other enterprise engaged in the trade_or_business_of_farming such farm sec_448 references sec_461 and and sec_461 references the definition of farming_syndicate under sec_464 postn-112587-08 c in the case of any individual who is actively participating in the management of any trade_or_business_of_farming or who is an individual who is described in subparagraph a or b any participation in the further processing of livestock which was raised in such trade_or_business or in the trade_or_business referred to in subparagraph a or b d in the case of an individual whose principal business activity involves active_participation in the management of a trade_or_business_of_farming any interest in any other trade_or_business_of_farming and e any interest held by a member_of_the_family or a spouse of any such member of a grandparent of an individual described in subparagraph a b c or d if the interest in the partnership or the enterprise is attributable to the active_participation of the individual described in subparagraph a b c or d for purposes of subparagraph a where one farm is substituted for or added to another farm both farms shall be treated as one farm for purposes of subparagraph e the term family has the meaning given to such term by sec_267 sec_464 provides that the term limited_entrepreneur means a person who a has an interest in an enterprise other than as a limited_partner and b does not actively participate in the management of such enterprise see also 95_tc_525 aff’d 965_f2d_1038 11th cir reh’g en_banc denied 977_f2d_600 11th cir there are no regulations under sec_464 in a notice of proposed rulemaking was issued but it was withdrawn in see fed reg big_number date 1984_1_cb_593 and fed reg big_number date 1999_1_cb_822 in a case construing sec_464 the tax_court stated we may examine the legislative_history of a statute even when it is clear on its face but we will not construe a statute so as to override the plain meaning of the words without unambiguous evidence of legislative purpose 89_tc_1216 citations omitted subsequent to that opinion the supreme court stated that i t is well established that when the statute’s language is plain the sole function of the courts-at least where the disposition required by the text is not absurd-is to enforce it according to its terms 540_us_526 internal quotation marks omitted if the disposition required by the text leads to an absurd result then the statute should be treated as if it were ambiguous see id pincite we do not believe it is necessary to consider the legislative_history of sec_464 because the statute is not ambiguous as applied to the facts of the instant case nevertheless we will review the legislative_history in order to provide a complete analysis postn-112587-08 sec_464 of the code originated from section of the tax reform act of publaw_94_455 90_stat_1520 as originally drafted the house bill included a limitation on artificial losses lal under which artificial deductions that did not accurately reflect current expenses could not be used to shelter unrelated income from tax h_rep_no 94th cong 1st sess the farming related provisions included a definition of farming_syndicate and an exception for holdings attributable to active_management id pincite the senate amendment did not contain lal rules it had a narrower definition of farming_syndicate and an exception for holdings attributable to active_management s rep no 94th cong 2d sess part i - the conference agreement generally followed the senate amendment but it revised the definition of farming_syndicate and the exceptions at that point there were only four exceptions which corresponded to current subparagraphs a b c and e of sec_464 the four exceptions were described as follows the provision specifies four cases where an individual's activity with respect to a farm will result in his not being treated as a limited_partner or limited_entrepreneur these cases cover the situations where an individual-- has an interest attributable to his active_participation for a period of not less than years in the management of a trade_or_business_of_farming lives on the farm on which the trade_or_business_of_farming is being carried on actively participates in the management of a trade_or_business_of_farming which involves the raising of livestock or is treated as being engaged in active_management pursuant to one of the first two exceptions set forth above and the trade_or_business of the partnership or any other enterprise involves the further processing of the livestock raised in the trade_or_business with respect to which he is actually or constructively an active_participant or is a member_of_the_family within the meaning of sec_267 of a grandparent of an individual who would be excepted under any of the first three cases listed above and his interest is attributable to the active_participation of such individual h_r conf_rep no 94th cong 2d sess after the conference_report was issued another exception - corresponding to sec_464 -- was added to the bill see 90_stat_1933 cong rec big_number the brief senate discussion on this matter included the following statement by senator long the intent is that any individual whose principal business activity is actively participating in the management of a trade_or_business_of_farming will not be considered a limited_partner or limited_entrepreneur with respect to any farming activity sec_447 of the code also originated from section of the tax reform act of stat postn-112587-08 in which such individual is engaged directly or through representatives or agents cong rec big_number although it is not part of the legislative_history we will review the relevant text of the staff of the joint comm on taxation general explanation of the tax reform act of 94th cong 2d sess general explanation courts have considered such material a valuable aid in understanding a statute see estate of wallace f 2d pincite n the five exceptions were described in the general explanation as follows the provision specifies five cases where an individual's activity with respect to a farm will result in his not being treated as a limited_partner or limited_entrepreneur these cases cover situations where an individual-- has an interest in a trade_or_business_of_farming attributable to his active_participation for a period of not less than years in the management of the trade_or_business_of_farming lives on the farm on which the trade_or_business_of_farming is being carried on but only with respect to farming activities on such farm actively participates in the management of a trade_or_business_of_farming which involves the raising of livestock or is treated as being engaged in active_management pursuant to one of the first two exceptions set forth above and the trade_or_business of the partnership or any other enterprise involves the further processing of the livestock raised in the trade_or_business with respect to which he is actually or constructively an active_participant actively participates as his principal business activity in the management of a trade_or_business_of_farming regardless of whether he actively participates in the management of the activity in question or is a member_of_the_family within the meaning of sec_267 of a grandparent of an individual who would be excepted under any of the first four cases listed above and his interest is attributable to the active_participation of such individual page footnote omitted on page the general explanation includes the following example in explaining the first exception thus for example if a an individual who has owned and operated a farm for more than five years wishes to retire and forms the ab limited_partnership with b an unrelated individual and more than percent of the losses are allocated to a the limited_partner the ab partnership will not be treated as a farming_syndicate because a's interest is not treated as a limited_partnership_interest for purposes of determining whether losses are allocated to limited partners cf sec_1 a of the proposed income_tax regulations published in the federal_register on date fed reg big_number withdrawn fed reg big_number the only change that was made to sec_464 since its enactment was for the technical correction to include a reference to a spouse in sec_464 see sec_701 of postn-112587-08 the revenue act of publaw_95_600 92_stat_2763 the scope of sec_464 was substantially changed by the addition of subsection f in which is the same time sec_448 was added to the code see sec_404 and sec_801 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 in the instant case partnership’s limited partners are allocated more than of the partnership losses consequently partnership is a farming_syndicate under sec_464 unless one of the provisions of sec_464 applies to the x limited_partner interest owned by the s_corporation based on the facts described above it appears that the only subparagraph of sec_464 in dispute is subparagraph a sec_464 provides that for purposes of sec_464 the following shall be treated as an interest which is not held by a limited_partner or a limited_entrepreneur a in the case of any individual who has actively participated for a period of not less than years in the management of any trade_or_business_of_farming any interest in a partnership or other enterprise which is attributable to such active_participation the use of the term individual in sec_464 is significant the term individual has a meaning different from the term person or taxpayer see sec_7701 definition of person and definition of taxpayer in 115_f3d_897 11th cir the court had to determine the meaning of the term farm- related_taxpayer as used in sec_464 the taxpayer argued among other things that such term was not limited to individuals because if congress had intended sec_464 to apply only to individuals it would have used individual instead of taxpayer as it did in sec_464 a - e in analyzing whether the language of the statute was ambiguous the court stated that we construe congress’s use of ‘taxpayer’ instead of ‘individual’ in sec_464 to suggest that it did not intend to limit the application of this section to individuals f 3d pincite if congress had intended the sec_464 exception to cover interests in limited_partnerships held other than by individuals it would have used different language applying the plain language of the statute does not produce an absurd result in the instant case the legislative_history does not indicate why congress chose to draft the sec_464 exception the way it did it could have been to avoid complexity for both we do not interpret the facts described above to place subparagraph d in dispute because individual’s principal business activity does not involve active_participation in the management of another farming_business plus the s_corporation does not independently carry on a trade_or_business_of_farming however to the extent that subparagraph is in dispute the use of the term individual in sec_464 is significant as explained below with respect to sec_464 additionally there could be other issues such as whether individual’s participation in the management of partnership’s ranching operations is a business activity if individual does not receive compensation_for such activity cf 480_us_23 additionally it is important to note that the supreme court has stated that exceptions to a statutory general statement of policy are usually to be read narrowly in order to preserve the primary operation of the provision 489_us_726 postn-112587-08 the government and businesses in applying its provisions because a broader exception would require an analysis of the ownership of pass-through entitie sec_5 that held a limited_partner interest also by limiting the exception to interests held by individuals a limited_partnership would always know whether or not it met the provisions of sec_464 whereas if the exception applied to limited_partner interests held by pass-through entities the limited_partnership would not always know whether or not it met the provisions of sec_464 because it might not be aware of material changes in ownership of a pass-through entity furthermore a limited_partnership agreement can place certain restrictions on disposition of a limited_partner interest but a limited_partnership cannot control in the same way disposition of interests in a pass-through entity that holds a limited interest in the partnership additionally congress may have considered the perceived advantages and disadvantages to different forms of business entities the instant case is not a situation where there is a need to fill a gap left by congress’ silence in such situations the treasury_department has broad authority to issue published guidance to fill such gaps see 129_tc_131 as acknowledged by the supreme court in lamie there is a basic difference between filling a gap left by congress' silence and rewriting rules that congress has affirmatively and specifically enacted our unwillingness to soften the import of congress' chosen words even if we believe the words lead to a harsh outcome is longstanding it results from deference to the supremacy of the legislature as well as recognition that congressmen typically vote on the language of a bill u s pincite internal quotation marks and citation omitted accordingly based on the plain language of sec_464 which is in accord with its legislative_history we conclude that the interest held by the s_corporation should be treated as an interest held by a limited_partner because it is not held by an individual the fact that individual is the sole shareholder of the s_corporation does not change the result as stated by the supreme court in 417_us_134 this court has observed repeatedly that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not citations omitted and may not enjoy the benefit of some other route he might have chosen to follow but did not please call if you have any questions if the interest was held by a c_corporation sec_447 could be applicable
